DETAILED ACTION
1.	Claims 15-34 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
4.1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
4.2.  	Claims 15-18, 21-22, 24-27, 30-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-6 of US patent no. 11055395
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 15-18, 21-22, 24-27, 30-34 are anticipated by claims 1-2, 4-6 of the US patent No. 11055395 shown in the table below.

Instant application No. 
Claims: 
US patent No. 12/603,229
Claims: 
15.  A method for authenticating a user on a device capable of performing a plurality of tasks, the method comprising:
requesting authentication of the user for a first task of the plurality of tasks;
determining a first threshold for the first task based at least in part upon a nature of the first task;
selecting a first authentication process for the first task from a plurality of authentication processes;






determining a confidence score based at least in part upon a performance of the selected first authentication process, wherein the confidence score indicates a level of confidence in the user’s identity;
determining whether the confidence score is above or below the first threshold; and







if the confidence score is below the first threshold, selecting a second authentication process for the first task from the plurality of authentication processes, otherwise authenticating the user for the first task.






16. (New) The method of claim 15, wherein the second authentication process is selected based at least in part upon a difference between the confidence score and the first threshold.
17. The method of claim 15, wherein the second authentication process is selected based at least in part upon the first task.

18.  The method of claim 15, further comprising: updating the confidence score based at least in part upon a performance of the selected second authentication process.




21.  The method of claim 15, wherein the first and/or second authentication process is performed automatically by the device and/or a remote computing device.

22.  The method of claim 15, wherein the plurality of authentication processes comprises one or more biometric authentication processes.
1. A method for identifying and/or authenticating a user on a device capable of performing a plurality of tasks, the method comprising: 
(a) requesting identification or authentication of the user for a first task of the plurality of tasks; 
(b) determining an Acceptance Threshold Value (ATV) in dependence on the nature of the first task; 
(c) selecting a first authentication process from a plurality of authentication processes
 in dependence on the first task; wherein each authentication process is performed via a different sensor of said device; wherein the first authentication process is performed via a first sensor of said device; (d) determining a Rejection Threshold Value (RTV), wherein the RTV is lower than the ATV, wherein the RTV is dependent on which authentication process is used as said first authentication process; 

(e) determining a confidence score based on a performance of the selected first authentication process, wherein the confidence score indicates a level of confidence in the user's identity
based on the user's performance of the first authentication process; (f) in response to determining that the confidence score, that was determined in step (e) based on the user's performance of the first authentication process, is equal to or greater than the ATV, accepting said user as identified and/or authenticated for said first task; otherwise, performing steps (g) and onward;
 


(g) in response to determining that the confidence score, that was determined in step (e) based on the user's performance of the first authentication process, is smaller than the RTV that was determined in step (d) in dependency on which authentication process was used as said first authentication process, rejecting said user from being identified and/or authenticated for said first task; otherwise, performing steps (h) and onward;
 (h) selecting a second authentication process from the plurality of authentication processes, wherein the second authentication process is performed via a second, different, sensor of said device; 
wherein the second authentication process is selected from the plurality of authentication processes via a selection process that (i) is dependent on a difference between the confidence score and the ATV, and also (ii) that is dependent on the nature of the first task; and repeating steps (b) and onward with regard to said second authentication process while also 
updating said confidence score based on the user's performance of the second authentication process; wherein said device is a smartphone, wherein, if the difference between the confidence score and the ATV is smaller than a pre-defined threshold, then the second authentication process that is selected is a passive behavioral authentication process that is associated with the way that the user is holding the smartphone, and does not require any additional action from the user, and is determined automatically from sensor data of said smartphone indicating smartphone orientation as portrait orientation or landscape orientation.
2. The method as claimed in claim 1, wherein the first and/or second authentication process is performed automatically by the device and/or a remote computing device.

4. The method as claimed in claim 1, wherein the plurality of authentication processes comprises one or more biometric identification or authentication processes.


Furthermore, claims 24-27, 30-31 are rejected for similar reasons as stated above on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4 of US patent no. 11055395.
This is a nonstatutory obviousness-type double patenting rejection 

Claim Rejections - 35 USC § 103
5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 15-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 8621209 issued to Johansson et al (“Johansson”) in view of US Patent Application No. 20160212115 to Hamlin et al (“Hamlin”).
 	As per claim 15, Johansson discloses a method for authenticating a user on a device capable of performing a plurality of tasks, the method comprising: requesting authentication of the user for a first task of the plurality of tasks (10:65-66, authentication application 118 obtains an indication of a user account from a user, 2:31-40 The authentication application 118 is executed to authenticate users in order to authorize access to secured resources, also see fig. 3B and associated texts);
determining a first threshold for the first task based at least in part upon a nature of the first task (11:1-10, authentication application 118 determines a minimum confidence threshold and a negative confidence threshold… The minimum confidence threshold … may depend at least in part on … the secured resources 166 (FIG. 1) to be accessed by the account...; also see fig. 3B and associated texts);
selecting a first authentication process for the first task from a plurality of authentication processes (11:13-20, authentication application 118 generates a set of authentication questions 127 (FIG. 1) based at least in part on the question data 145 (FIG. 1) …; also see fig. 3B and associated texts);
determining a confidence score based at least in part upon a performance of the selected first authentication process, wherein the confidence score indicates a level of confidence in the user’s identity (11:26-40, authentication application 118 adds the authentication point values 178 corresponding to the answers 130 which are correct to the confidence score for the user; also see fig. 3B and associated texts);
determining whether the confidence score is above or below the first threshold (11:57-67, ...authentication application 118 ends. If, by contrast, the confidence score does not meet the minimum confidence threshold…; also see fig. 3B and associated texts); and
	Additionally Johansson disclose in cl. 12 lines 1-15, If, by contrast, the confidence score does not meet the minimum confidence threshold, the authentication application 118 instead returns to box 342 and generates additional questions 127 but does not explicitly disclose however in the same field of endeavor, Hamlin discloses if the confidence score is below the first threshold, selecting a second authentication process for the first task from the plurality of authentication processes, otherwise authenticating the user for the first task ([0047]-[0049], also see [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Johansson with the teaching of Hamlin by including the feature of selecting a second authentication process, in order for Johansson’s system for controlling the resources based on user levels of authorization/credentials. Resource authentication agent receives the confidence score meta-data and provides access to the secure resource and the reauthentication request based upon the confidence score metadata. In this embodiment, the resource authentication agent has much more flexibility to tune the access criteria for the secure resource as needed or desired. For example, the confidence score metadata can include a time stamp for a most recent finger-print scan from the user, and if the time since the most recent finger-print scan exceeds a particular time limit, the resource authentication agent can provide the reauthentication request to receive a fresh finger-print scan, even if the confidence score is sufficient to provide access to the secure resource (Hamlin, [0025]).
As per claim 16, the combination of Johansson and Hamlin discloses the method of claim 15, wherein the second authentication process is selected based at least in part upon a difference between the confidence score and the first threshold (Johansson, 11:1-15).
As per claim 17, the combination of Johansson and Hamlin discloses the method of claim 15, wherein the second authentication process is selected based at least in part upon the first task (Hamlin, [0051]). The motivation regarding the obviousness of claim 15 is also applied to claim 17.
As per claim 18, the combination of Johansson and Hamlin discloses the method of claim 15, further comprising: updating the confidence score based at least in part upon a performance of the selected second authentication process (Hamlin, [0048]-[0049]).The motivation regarding the obviousness of claim 15 is also applied to claim 18.
As per claim 19, the combination of Johansson and Hamlin discloses the method of claim 15, further comprising: requesting authentication of the user for a second task; determining a second threshold for the second task, wherein the second threshold is different from the first threshold (Johansson, 7:40-48, 7:20-30).
As per claim 20, the combination of Johansson and Hamlin discloses the method of claim 19, further comprising: determining whether the confidence score is above or below the second threshold; if the confidence score is below the second threshold, selecting a third authentication process for the second task from the plurality of authentication processes, otherwise authenticating the user for the second task (Hamlin, [0048]-[0049]).The motivation regarding the obviousness of claim 15 is also applied to claim 20.
As per claim 21, the combination of Johansson and Hamlin discloses the method of claim 15, wherein the first and/or second authentication process is performed automatically by the device and/or a remote computing device (Hamlin, [0030], abstract). The motivation regarding the obviousness of claim 15 is also applied to claim 21.
As per claim 22, the combination of Johansson and Hamlin discloses the method of claim 15, wherein the plurality of authentication processes comprises one or more biometric authentication processes. (Johansson, 4:14-24).
 	As per claim 23, the combination of Johansson and Hamlin discloses the method of claim 15, further comprising: determining a second threshold lower than the first threshold, wherein authentication of the user is rejected if the confidence score is determined to be below the second threshold (Johansson, 7:45-65, 11:45-65).
Claims 24-34, are rejected for similar reasons as stated above.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a). US Patent Application No. 20140289833 to Briceno et al discloses an information handling system includes a plurality of input devices and an authentication engine. Each input device receives credential information and generates associated authentication information based upon the credential information. The authentication engine receives the authentication information from the plurality of input devices and provides a confidence status based upon the authentication information, wherein the confidence status includes more than two confidence levels, and wherein when a first input device of the plurality of input devices receives first credential information, the authentication engine increases the confidence status from a first confidence level to a second confidence level.

b).	US patent no. 9426139 issued to McClintock el al., discloses in Colum 8 Responses 430 to one or more of the challenges 427 are obtained from the client 409, and then evaluated by the response validation service 424. The response validation service 424 is configured to determine whether the response 430 to a challenge 427 is correct. In some cases, the response validation service 424 may submit validation requests 433 to, and receive validation responses 436 from, an external validation provider 439 executed in the computing device 406. Depending on the correct or incorrect responses 430 that are provided, a confidence score is generated by the authentication application 418. If the confidence score meets a minimum confidence threshold, access to one or more secured resources is authorized for the user at the client 409. If the confidence score does not meet the minimum threshold, additional challenges 427 may be generated and presented to the user. If the confidence score falls beneath a negative confidence threshold, access to any secured resource of the account may be denied.

c).	US patent no. 7039951 issued to Chaudhari el al., discloses A system and method for providing continuous confidence-based authentication. The present invention may be implemented in an incremental access authentication system for controlling access to secured data having various levels of security. During the course of a conversational session between user and machine, a confidence-based authentication system according to the present invention will periodically analyze the input speech of a user interacting with the system to compute a "confidence measure" for the validity of an original identity claim i provided by the user at the commencement of the dialog session. The "confidence measure" computation process according to the present invention is seamlessly integrated into the incremental access authentication system so that the system can tailor its interaction with the user based on its confidence in the original identity claim.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497